Citation Nr: 0943423	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-36 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative disc disease at 
C6-7.

3.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by which the RO, inter 
alia, granted service connection for the disabilities 
enumerated above.  The Veteran contested the initial zero 
percent evaluations assigned.  By rating decision dated in 
February 2007, the RO assigned increased ratings of 10 
percent to the Veteran's service-connected bilateral pes 
planus and to his service-connected degenerative disc disease 
at C6-7 and an increased rating of 30 to the service-
connected IBS.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these 
matters continue before the Board.

The Board observes that the RO denied several service 
connection claims in the November 2004 rating decision.  The 
Veteran initiated and perfected appeals regarding all of 
those issues.  By rating decision in February 2007, the RO 
granted service connection for those claimed seven 
disabilities.  Thus the issues of entitlement to service 
connection for right sacroiliac joint degenerative joint 
disease, right shoulder impingement syndrome with tendonitis, 
left shoulder impingement syndrome with tendonitis, right 
ankle degenerative joint disease, left ankle degenerative 
joint disease, right knee chondromalacia patella with 
osteophytosis, and left knee chondromalacia patella with 
patellar osteophytosis are not before the Board; the full 
benefits sought have been granted.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

In connection with this appeal, it is noted that the Veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge in February 2009.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2009), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for service-connected IBS is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes planus is 
manifested by no more than a moderate disability picture.

2.  The Veteran's service-connected degenerative joint 
disease at C6-7 is manifested by no more than a combined 
range of motion of 170 degrees, forward flexion to 35 
degrees, and no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5276 (2009).

2.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for the Veteran's service-
connected degenerative joint disease at C6-7 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5243 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Pes Planus

The Veteran's service-connected bilateral pes planus has been 
rated 10 percent disabling by the RO under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic 
Code 5276 for flatfoot, a 10 percent rating, regardless of 
whether the condition is unilateral or bilateral, requires a 
moderate condition with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendon 
Achilles, and pain on manipulation and use of the feet.  A 20 
percent rating for unilateral pes planus or a 30 percent 
rating for bilateral pes planus requires a severe condition 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  A 30 percent rating for unilateral pes planus 
or a 50 percent rating for bilateral pes planus requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

On VA examination in May 2004, the Veteran complained of pain 
on the top of his feet.  Arch supports offered some relief.  
The pain did not occur daily and was not constant.  There was 
no weakness or fatigability, and the bilateral pes planus did 
not have an impact upon the Veteran's ability to stand except 
when standing for a long period of time.  Walking was not 
problematic.  The Veteran was employed and indicated that he 
was able to carry out his occupational duties, activities of 
daily living, and recreational pursuits.  There was 
occasional discomfort.  Objectively, the examiner indicated 
that there were no corns or calluses and no edema.  Toes, 
nails, and pulses were normal.  There was no restriction of 
motion or painful motion.  There was no tenderness to 
palpation.  There was pes planus but no weakness or 
instability of the feet.  There was no tenderness on Achilles 
manipulation.  There was no pain with hindfoot motion.  The 
Veteran had a full and supple hindfoot and no fixed 
deformity.  The examiner diagnosed bilateral pes planus and 
indicated that range of motion was not limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was no limitation of motion.

On December 2006 VA foot examination, there was tenderness to 
palpation along the plantar fasciae and soles of both feet.  
The arches were collapsed bilaterally, but there was 
preserved form and function of the tibialis posterior and the 
tendo-Achilles bilaterally.  There was no pain on 
manipulation of either foot.  There was no painful motion, 
edema, weakness, or instability regarding either foot.  Gait 
and weightbearing were normal.  The Veteran's walking 
ability, standing ability, and distance tolerance were 
normal.  There was no limitation of motion of either foot.  
The examiner diagnosed moderate pes planus bilaterally and 
plantar fasciitis bilaterally.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

Under Diagnostic Code 5276, an increased rating is not 
warranted because such would entail a severe disability 
picture, and the Veteran's bilateral pes planus has been 
characterized as no worse than moderate.  As well, there is 
no evidence of marked deformity, pain on manipulation, 
swelling, or callosities.  Thus all manifestations of 
bilateral pes planus associated with severe pes planus are 
absent and have been throughout the appellate period.  An 
evaluation in excess of 10 percent, therefore, is denied 
throughout the appellate period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276; Fenderson, supra.  

The Board has reviewed other provisions related to 
disabilities of the feet.  The only other potentially 
applicable provision is Diagnostic Code 5284 (foot injuries, 
other).  Under Diagnostic Code 5284, a 10 percent rating is 
assigned for moderate injury and 20 and 30 percent ratings 
are assigned for moderately severe and severe foot injuries, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Because the Veteran's bilateral pes planus has been described 
as moderate and not moderately severe or severe, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5284.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2009) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
No further compensation is warranted under these provisions 
because range of motion is not limited and because weakened 
movement, excess fatigability, and incoordination have not 
been shown.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral pes planus is inadequate.  Indeed, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected bilateral pes planus.  Indeed, it does not appear 
from the record that he has ever been hospitalized for that 
disability.  Additionally, there is no evidence of marked 
interference with employment due to the disability.  A VA 
examiner, indeed, stated expressly that the Veteran could 
perform his occupational duties.  There is nothing else in 
the record that suggests that the bilateral pes planus 
markedly impacted the Veteran's ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Cervical Spine 

The Veteran's service-connected degenerative joint disease at 
C6-7 has been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5243.  38 C.F.R. § 4.71a.  

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine provides that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides in relevant part as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The schedular rating criteria instructs to evaluate 
intervertebral disc syndrome either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 (intervertebral disc syndrome).

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (in pertinent part)

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

On July 2004 VA cervical spine magnetic resonance imaging 
(MRI), mild cervical spine degenerative disc disease was 
apparent.  Similar findings were made upon review of an 
August 2004 MRI.

On January 2007 VA spine examination, the Veteran reported 
neck aches that were at their worst when getting out of bed 
and getting into bed.  The pain was daily for the previous 
five years.  Massage, ice, analgesics, and rest alleviated 
pain.  There was an occasional sense of neck fatigue and 
occasional stiffness.  During flare-ups, neck pain was sharp 
and immobilizing according to the Veteran.  The Veteran was 
never hospitalized for his cervical spine disability.  He did 
not use a brace or cervical collar.  Although the Veteran was 
unemployed, he indicated that he was seeking employment.  He 
had missed three days of work the previous year.  
Objectively, the examiner noted that the Veteran's gait was 
not antalgic.  There was no edema, redness, or heat in the 
neck.  There was no palpable spasm.  There was some 
tenderness to palpation of the neck.  Forward flexion of the 
neck was to 35 degrees with complaints of pain and extension 
was to 30 degrees with complaints of pain.  Side bending was 
to 25 degrees on the right with complaints of pain and to 15 
degrees on the left with complaints of pain.  Neck rotation 
was 30 degrees to the right and 35 degrees to the left with 
complaints of pain.  There was evidence that neck pain caused 
some limitation of function.  

Based on the foregoing evidence, it is clear that a 20 
percent evaluation is not warranted under Diagnostic Code 
5243 under the provisions applicable specifically to 
intervertebral disc syndrome.  No bed rest has been shown to 
have been prescribed for the neck, and incapacitating 
episodes having a total duration of at least 2 weeks during 
the past 12 months have not been reported.  Indeed, the 
Veteran was only absent from work for three days in the one-
year period prior to his VA examination.  Due to a total lack 
of symptomatology associated with a 20 percent evaluation 
under the criteria pertinent to intervertebral disc syndrome, 
a 20 percent evaluation is denied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Turning to the general criteria relevant to the spine, a 20 
percent evaluation is warranted because combined cervical 
spine range of motion is not more than 170 degrees.  Indeed, 
it is exactly 170 degrees.  As such, the criteria for a 20 
percent evaluation are met for the entire appellate period, 
as there is only one set of cervical spine range of motion 
measurements in the record.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243; Fenderson, supra.  A 30 percent evaluation 
is not warranted because forward flexion of the cervical 
spine is not 15 degrees or less and because there in no 
indication of cervical spine ankylosis, favorable or 
otherwise, anywhere in the record.  Id.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  Weakened movement, excess fatigability, and 
incoordination have not been shown.  Furthermore, although 
there is some functional loss due to pain, it does not seem 
to have an impact upon range of motion capabilities.  Thus, 
no further compensation is warranted under the foregoing 
provisions.

The Board also notes that the Veteran's disability is not 
productive of other associated neurological impairment.  The 
Veteran's hand grasp is strong bilaterally.  Sensory is 
intact and symmetrical of the bilateral upper extremities and 
reflexes are 2+ of the bilateral upper extremity biceps, 
triceps and brachial radialis.  Thus, an assignment of a 
separate rating for associated neurological impairment is not 
needed.

Under Thun, there is a three-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected degenerative disc disease at C6-7 is inadequate.  
Indeed, the rating criteria reasonably describe the Veteran's 
disability level and his particular symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected degenerative disc disease at C6-7.  Indeed, it does 
not appear from the record that he has ever been hospitalized 
for that disability.  Additionally, there is no evidence of 
marked interference with employment due to the disability.  
Indeed, the Veteran stated expressly that he missed only 
three work days the previous year.  There is nothing else in 
the record that suggests that the degenerative disc disease 
at C6-7 markedly impacted the Veteran's ability to perform 
his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose, 4 Vet. App. at 
363 (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The Board, 
therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice provided in 
March 2006 provided the type of information mandated by the 
Court in Dingess.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in May 2004, August 2004, 
November 2004, and March 2006 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in these matters.  The letters informed the Veteran 
of what evidence was required to substantiate the claims and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA clinical records, and the Veteran 
supplied private medical evidence.  The Veteran was afforded 
medical examinations in furtherance of his claims.  The Board 
observes that he failed to appear at a scheduled hearing 
where he could have clarified his contentions.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An initial evaluation in excess of 10 percent for service-
connected bilateral pes planus is denied.

An initial evaluation of 20 percent for service-connected 
degenerative joint disease at C6-7 is granted subject to the 
law and regulations governing the payment of veterans' 
benefits.


REMAND

For the reasons outlined below, a remand to the RO is 
necessary regarding the matter of entitlement to an initial 
evaluation is excess of 30 percent for service-connected IBS.

The Veteran's service-connected IBS has not been 
comprehensively evaluated in almost six years.  The Board 
requires a reasonably current examination report in order to 
fairly and accurately assess the level of the Veteran's 
disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA's statutory duty to assist includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one).  Thus, a VA examination regarding the 
Veteran's service-connected IBS must be conducted as 
described below.  

In addition, in order to ensure that the record is complete, 
the RO must contact the Veteran and ask that he supply 
information regarding any recent treatment for IBS.  If such 
treatment was rendered at a VA facility, the RO should obtain 
the identified records.  In the event that the Veteran 
received private medical treatment, the RO should make 
reasonable efforts to obtain the private records after 
securing the necessary release.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain from the Veteran information 
regarding recent treatment for IBS to 
include names of healthcare providers and 
dates of service.  With regard to VA 
treatment, associate all clinical records 
with the claims file.  Regarding non-VA 
treatment, the Veteran should complete the 
requisite release, and the RO should make 
reasonable efforts to obtain the records 
and associate them with the claims file.

2.  Schedule a VA medical examination to 
determine the current severity of the 
Veteran's service-connected IBS.  All 
symptoms and manifestations of IBS should 
be reported in detail, and the frequency 
and severity of each symptom should be 
stated.  To that end, all necessary 
diagnostic tests should be accomplished.  
In conjunction with the examination, the 
examiner should review all pertinent 
documents in the claims file, and the 
examination report should indicate whether 
such a review took place.  A rationale for 
all opinions and conclusions should be 
provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


